                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

TRAVIS ROBERTS, #49518-177,                     §
                                                §
               Petitioner,                      §
v.                                              §   Civil Action No. 3:16-CV-3407-L
                                                §      Criminal No. 3:15-CR-224-L
UNITED STATES OF AMERICA,                       §
                                                §
               Respondent.                      §

                                            ORDER

       Before the court is Movant’s Motion to Proceed In Forma Pauperis on appeal (Doc. 75), filed

November 14, 2018. On November 27, 2018, United States Magistrate Judge David L. Horan

entered the Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”), recommending that the court grant Petitioner’s motion. The court also notes that the

Government does not oppose the relief requested by Petitioner.

       Accordingly, after considering the motion, file, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, accepts them as

those of the court, and grants Movant’s Motion to Proceed In Forma Pauperis on appeal (Doc. 75).

       It is so ordered this 28th day of November, 2018.


                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Solo Page
